Citation Nr: 0026111	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from May 1951 to August 1951.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
July 1997 which denied the claimed benefits.  

The Board denied service connection for a back disorder by a 
decision in March 1963, finding that the veteran clearly and 
unmistakably had back disorders prior to service, that the 
pre-service back disorders were not aggravated by service, 
and that another back disorder was not incurred in or 
aggravated by service.  In January 1966, January 1967, May 
1968, October 1970, November 1972, October 1973, December 
1976, and November 1980, the Board found that there was no 
new factual basis to reopen the claim for service connection 
for a back disorder.  An August 1985 letter to the veteran 
from the RO determined that there was no new and material 
evidence to reopen his claim.  The veteran did not appeal 
that decision.  Further, by a decision in April 1997, the 
Board found that evidence added to the record since August 
1985 was not new and material and again denied the veteran's 
application to reopen his claim for service connection for a 
back disorder.  


REMAND

In December 1998, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim and 
that the claim was well grounded.  The record contained a 
recent letter from a private physician to the effect that the 
in-service injury claimed by the veteran "probably did 
aggravate his previously present [spondylolisthesis, a 
developmental disorder not related to an injury]."  The 
Board Remanded the case to obtain a medical opinion regarding 
the nature of the veteran's low back disability.  The Remand 
indicated that the claims folder should be made available to 
the examiner who, after reviewing the claims folder, should 
provide a written opinion as to the following questions:

Is it at least as likely as not that the 
preexisting low back disability increased in 
severity during service and, if so, was the 
increase in severity clearly and unmistakably due 
to the natural progress of the underlying 
condition?  The rationale for the opinion should be 
fully set forth for the record.  

A VA compensation examination was conducted in July 1999.  
Having recorded the history of the veteran's back condition, 
as reported by him, and noting that the veteran had 
spondylolisthesis, the examiner offered the following 
discussion: 

The presence of spondylolisthesis is usually 
associated with developmental injury, however it 
can also occur as a result of trauma at a young 
age.  The patient's statement that his injury 
occurred in 1951 would suggest that he was probably 
21 years old at the time of injury.  Certainly in 
the description of his injury could precipitate 
spinal fracture [sic], spondylolisthesis.  This 
condition could have further precipitated the 
degenerative changes noted which may be more 
substantial and might have been expected had he not 
had the spondylolisthesis.

The examiner concluded that the veteran had 

Spondylolisthesis with degenerative changes, 
therefore we believe that it is at least as likely 
as not that a pre-existing low back disability 
increases [sic] the severity during service, that 
does not rule out the possibility that the this 
injury [sic] may represent an acute injury at the 
time of his fall.  At any rate we believe that his 
current symptoms are referable [sic] and service 
connected in relationship to his spine condition.  
Therefore, increased severity is related to the 
progression of this problem [sic].

The Board notes that the physician's report is at best 
confusing.  Moreover, it is clear from the report 1) that the 
examiner did not review the claims file as directed in the 
Remand (it is clear that the veteran provided his own history 
of his back disorder), 2) that the opinion that was provided 
did not address all questions that were requested in the 
Board's Remand, and 3) that little rationale, if any, was 
furnished for the opinion that was provided.  Thus, the 
medical opinion that was obtained pursuant to the Board's 
Remand is inadequate.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's December 1998 Remand was 
not completed by the RO, the appellant's appeal is not yet 
ready for final appellate consideration.  

Therefore, this case is again, regretfully, REMANDED to the 
RO for the following actions:  

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any examination 
or treatment, VA or non-VA, the veteran 
has received for his low back disorder.  
All records received should be associated 
with the claims file.  

2.  The RO should then schedule the 
veteran for a special orthopedic 
examination in order to determine the 
nature of the veteran's low back 
disability.  The claims folder must be 
made available to the examiner who, after 
reviewing the claims folder, including, 
in particular, medical records developed 
while the veteran was in service, should 
provide a written opinion as to the 
following questions:

a.  Is it at least as likely as not 
that the preexisting low back 
disability increased in severity 
during service?

b.  If the back disability did 
increase in severity during service, 
was that increase clearly and 
unmistakably due to the natural 
progress of the underlying 
condition?  

The rationale for the opinion should be 
fully set forth, with reference to 
pertinent evidence in the record.  

3.  The RO should ensure that all 
development of the record requested in 
this REMAND is completed to the fullest 
extent possible.  Any necessary remedial 
action should be taken to ensure full 
compliance with the Board's REMAND.  

4.  Upon completion of the additional 
development requested herein, the RO 
should again review the veteran's claim 
for service connection for a back 
disorder, considering all the evidence, 
both old and new.  If action taken 
remains adverse to the veteran, the RO 
should furnish him and his accredited 
representative with a supplemental 
statement of the case containing a 
detailed discussion of all the evidence 
of record and the pertinent law and 
regulations, and they should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with due 
process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 6 -


